Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-7, 10-11 and 13-22 are objected to because of the following informalities:
Claims 2-7, 10-11 and 13-22 depend on independent claims that already state “An apparatus”. These dependent claims should state “the apparatus” in order to show proper dependency.
Also the applicant is requested to renumber the claims. Currently there is no claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: splitter 108 and transmission optics 1110 in the transmit direction and steering mechanism 1112, reception optics 1114 and combiner 1116 in the receive direction as shown in Fig. 11A. According to the claim, a plurality of steering mechanisms (1112 as shown in Fig. 11A) receives “a power split portion of the modulated optical signal”, but this “power split” portion cannot be received without passing through the splitter 108 and the transmission optics 1110. Furthermore, the claim states a and combiner 1116. It is apparent from the figure that these elements are critical to the functioning of the apparatus and without these elements, the apparatus won’t function as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alten (US 2010/0166430) in view of Martinelli (US 2013/0202297) in further view of Lenormand (US 6545787).
Regarding claim 1, Alten teaches an apparatus (Fig. 7), comprising: an optical transmitter (Fig. 7, transmitter 701); an optical splitter(Fig. 7, splitter 703) having an input and a plurality of outputs, the input of the optical splitter being optically coupled to the transmitter (Fig. 7, input of splitter 703 coupled to output of transmitter 701), such that each of the plurality of outputs of the optical splitter is operable to supply a corresponding one of a plurality of modulated optical signals (paragraph [0004], data carrying light in a free space interconnect); a lens (Fig. 7, lens 704) being coupled to the plurality of outputs of the optical splitter, the lens operable to receive the plurality of modulated optical signals (Fig. 7, outputs from splitter 703 coupled to lens 704); and a plurality of mirrors (Fig. 7, plurality of mirrors 705), each of the plurality of mirrors being optically coupled to receive a corresponding signal from the lens (Fig. 7, each mirror receives a corresponding optical signal from lens 704), such that each of the plurality of mirrors is operable to direct a respective one of the plurality of modulated optical signals for transmission through free space (Fig. 7 shows each individual mirror directing a respective optical signal for transmission through free space).  
Although Alten teaches a lens to receive the plurality of optical signals and outputting the optical signals to a plurality of lenses, Alten doesn’t teach a plurality of lenses, each of the plurality of lenses being operable to receive a corresponding one of the plurality optical signals.
Martinelli teaches a lens arrangement comprising a plurality of lenses (Fig. 1, plurality of lenses 151A-F), each of the plurality of lenses being operable to receive a corresponding one of the plurality optical signals (paragraph [0038], The N copies of input optical signals 101A-103A are emitted by splitter array 120, collimated by array 150 of micro lenses 151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lens used by Alten and incorporate the multi lens design as a matter of design choice to choose an alternative lens design with multiple lens’ for the optical signals instead of a single lens for the optical signals and in order to effectively provide a compact footprint for the apparatus.
Although Alten teaches a plurality of modulated optical signals, Alten in view of Martinelli doesn’t teach each of the plurality of modulated optical signals includes a plurality of optical subcarriers.
Lenormand teaches a plurality of subcarriers for each of the plurality of modulated optical signals via free space communication (Fig. 4 shows satellites Sn transmits a plurality of optical signals comprising a plurality of subcarriers; Col. 4, lines 59-60, plurality of optical signals).
Based on this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate transmitting multiple optical signals comprising plural subcarriers via free space communication as taught by Lenormand within the apparatus taught by Alten in view of Martinelli as doing so would allow distributing the signal to a desired destination and also reducing interference between signals.
Regarding claim 2, Alten in view of Martinelli in further view of Lenormand teaches an apparatus in accordance with claim 1, wherein Alten teaches broadcasting	from the single transmitter 701 in Fig. 7 and Lenormand teaches each of the plurality of modulated optical signals includes the same plurality of optical subcarriers (Fig. 4, each satellite transmits the same plurality of subcarriers).  
Regarding claim 22, Alten in view of Martinelli in further view of Lenormand an apparatus in accordance with claim 1, wherein Lenormand teaches the plurality of optical subcarriers is a first plurality of optical subcarriers, and Alten teaches the apparatus further including an optical receiver (Fig. 7, receivers 702) operable to receive a second plurality of optical subcarriers.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alten (US 2010/0166430) in view of Martinelli (US 2013/0202297) in further view of Lenormand (US 6545787) in view of Vassilieva (US 2014/0314416).
Regarding claim 3, Alten in view of Martinelli in further view of Lenormand teaches an apparatus in accordance with claim 1.
 Although Lenormand teaches transmitting a plurality of subcarriers, Alten in view of Lenormand doesn’t explicitly teach each of the plurality of optical subcarriers is a Nyquist subcarrier.  
Vassilieva teaches transmitting a plurality of subcarriers as Nyquist subcarriers (Fig. 2 shows the Nyquist subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitted subcarriers taught by Alten in view of Lenormand and incorporate Nyquist subcarriers as taught by Vassilieva in order to provide a densely packed signal so as to treat the optical signals as one super-channel.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alten (US 2010/0166430) in view of Martinelli (US 2013/0202297) in further view of Lenormand (US 6545787) in view of Akiyama (US 2016/0105244).
Regarding claim 4, Alten in view of Martinelli in further view of Lenormand teaches an apparatus in accordance with claim 1, wherein the plurality of modulated optical signals is a second plurality of modulated optical signals, each of the plurality of modulated optical signals being a power split portion of a first modulated optical (Alten: power split by the splitter 703).
Alten in view of Martinelli in further view of Lenormand don’t teach wherein the transmitter includes: a laser, and a modulator, the laser being operable to supply an optical signal to the modulator, and the modulator being operable to supply the first modulated optical signal based on the optical signal and a plurality of drive signals.  
Akiyama teaches a transmitter (Fig. 4, transmitter 1) includes: a laser (Fig. 4, laser 30), and a modulator (Fig .4, modulator 40), the laser being operable to supply an optical signal to the modulator (Fig. 4, output from laser 40), and the modulator being operable to supply the first modulated optical signal (Fig. 4, output from PBC 50) based on the optical signal and a plurality of drive signals (paragraph [0055], The optical modulator 41 multiplexes the laser lights respectively modulated by the two arms 41a and 41b. In the above manner, the optical modulator 41 generates an X polarization signal by carrying out IQ modulation on the laser light on the basis of the first and second driving signals).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitter taught by Alten in view of Martinelli in further view of Lenormand and incorporate the structure and functionality of the transmitter as taught by Akiyama so that the output light from the modulator can be precisely controlled to be in a desired state (Akiyama: paragraph [0038]).
Regarding claim 5, Alten in view of Martinelli in further view of Lenormand in view of Akiyama teaches an apparatus in accordance with claim 4, further including a plurality of driver circuits operable to supply the plurality of drive signals (Akiyama: paragraph [0050], The amplifiers 21-24 amplify the first to fourth analog signals output from the DACs 12-15, respectively. The amplifiers 21 and 22 output the amplified first and second analog signals, as first and second driving signals, into the optical modulator 41. Likewise, the amplifiers 23 and 24 output the amplified third and fourth analog signals, as first and second driving signals, into the optical modulator 42).  
Regarding claim 6, Alten in view of Martinelli in further view of Lenormand in view of Akiyama teaches an apparatus in accordance with claim 5, further including digital-to-analog conversion circuitry operable to provide an analog signal to the driver circuits based on digital signals (Akiyama: Fig. 4, DACs 12-15).  
Regarding claim 7, Alten in view of Martinelli in further view of Lenormand in view of Akiyama teaches an apparatus in accordance with claim 6, wherein Akiyama teaches further including a digital signal processor operable to provide the digital signals to the digital-to-analog conversion circuitry (Fig. 4, DSP 11 outputs digital signals to DACs 12-15), wherein the digital signal processor is operable to provide the digital signals based on data provided to the digital signal processor (paragraph [0043], The digital signal processor 11 generates first to fourth digital signals based on transmitted data input into the optical transmitter 1).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alten (US 2010/0166430) in view of Lenormand (US 6545787).
Regarding claim 9, Alten teaches an apparatus (Fig. 7), comprising: an optical transmitter (Fig. 7, transmitter 701) operable to supply a modulated optical signal (paragraph [0004], data carrying light in a free space interconnect); a plurality of steering mechanisms (Fig. 7, plurality of mirrors 705) operable to direct, through free-space, a corresponding one of a plurality of optical beams to a corresponding one of a plurality receivers (Fig. 7, each mirror receives a corresponding optical signal from lens 704 and directs to corresponding receiver 702), each of the plurality of optical beams including a power split portion of the modulated optical signal (Fig. 7, power split from splitter 703)
Although Alten teaches transmitting a modulate optical signal to multiple receivers, Alten doesn’t teach that the optical signals comprise a first plurality of subcarriers, multiple receivers are within a plurality of transceiver and Alten also doesn’t teach a receiver operable to receive a second plurality of optical subcarriers from the plurality of transceivers.  
Lenormand teaches the optical signals comprise a first plurality of subcarriers (Fig. 4, apparatus Sn transmitting a first plurality of subcarriers to other apparatus’), multiple receivers are within a plurality of transceivers (Fig. 4 shows the multiple transceivers Sn; Col. 4, lines 59-60) and a receiver operable to receive a second plurality of optical subcarriers from the plurality of transceivers (Fig. 6 shows a receiver 86 receiving a second plurality of subcarriers from other transceivers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission and reception method taught by Alten and incorporate transmitting and receiving multiple subcarriers since incorporating multiple subcarriers for transmission/reception improves the transmission/reception capacity of the system
Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alten (US 2010/0166430) in view of Lenormand (US 6545787) in view of Vassilieva (US 2014/0314416).
Regarding claim 10, Alten in view of Lenormand teaches an apparatus in accordance with claim 9.
Although Lenormand teaches transmitting a plurality of subcarriers, Alten in view of Lenormand doesn’t explicitly teach wherein each of the first plurality of optical subcarriers is a Nyquist subcarrier.  
Vassilieva teaches transmitting a plurality of subcarriers as Nyquist subcarriers (Fig. 2 shows the Nyquist subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitted subcarriers taught by Alten in view of Lenormand and incorporate Nyquist subcarriers as taught by Vassilieva in order to provide a densely packed signal so as to treat the optical signals as one super-channel.
Regarding claim 11, Alten in view of Lenormand teaches an apparatus in accordance with claim 10, wherein Vassilieva teaches each of the second plurality of optical subcarriers is a Nyquist subcarrier (Fig. 2 shows the Nyquist subcarriers).  
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone (US 2004/0258415) in view of Lenormand (US 6545787).
Regarding claim 12, Boone teaches an apparatus (Fig. 5B), comprising: a first mirror (Fig. 5B, first mirror on MEMS array 542) and a first lens (Fig. 5B, first lens 517), the first mirror being operable to receive a first optical signal and direct the optical signal to the first lens (Fig. 5B, the first mirror within 542 directs received optical signal to corresponding first lens 517; paragraph [0072], Each GRIN collimator receives optical signals from its particular micromechanical mirror in the multi-channel steering board 530); Attorney Docket No. P686-SAT-COM2 a second mirror (Fig. 5B, second mirror on MEMS array 542) and a second lens (Fig. 5B, second lens 517), the second mirror being operable to receive a second optical signal and direct the second optical signal to a second lens (Fig. 5B, the second mirror within 542 directs received optical signal to corresponding second lens 517; paragraph [0072], Each GRIN collimator receives optical signals from its particular micromechanical mirror in the multi-channel steering board 530); an optical combiner (Fig. 5B, combiner 516) including a first input operable to receive the first optical signal from the first lens, and a second input operable to receive the second optical signal from the second lens (Fig. 5B, combiner 516 inputs coupled to a first lens 517 and a second lens 517), the optical combiner having an output that provides the first and second optical signals and a receiver operable to receive the first and second optical signals (paragraph [0072], The optical signals are transmitted through the optical fibers 515 and circulator 516 and directed onto a photo-diode in the bank of photo diodes 518; paragraph [0070], The multi-channel transceiver 510 also includes a bank of one or more photo-diodes 518) and output data based on the first and second optical signals (paragraph [0072], output electrical signal based on the received optical signal is produced and sent along electrical connections to the demodulator circuits of the modulator/demodulator 512).  
Although Boone teaches receiving multiple optical signals, Boone doesn’t explicitly shows that each of the optical signals comprises a plurality of subcarriers.
Lenormand teaches receiving multiple optical signals (Col. 4, lines 59-60, plurality of optical signals) wherein each of the optical signals comprises a plurality of subcarriers (Fig. 4 shows satellites Sn transmits a plurality of optical signals comprising a plurality of subcarriers) and a receiver configured to receive multiple optical signals comprising the plurality of subcarriers (Fig. 6, receiver 86 detects the plurality of subcarriers lambda1-lambda4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiving system taught by Boone and incorporate the receiver functionality of detecting a plurality of subcarriers as taught by Lenormand since this would not only reduce the number of receiving components in the device but also incorporating multiple subcarriers for transmission improves the transmission capacity of the system.
Regarding claim 20, Boone in view of Lenormand teaches an apparatus in accordance with claim 12, wherein Boone teaches further including a transmitter (Fig. 5B, transmitter 514) and Lenormand teaches a transmitter operable to provide a third plurality of optical subcarriers (Fig. 4 shows Sn transmitting a third plurality of subcarriers to Sn+1). Thus, Boone in view of Lenormand teaches the limitations of claim 20.
Claims 13, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone (US 2004/0258415) in view of Lenormand (US 6545787) in view of Vassilieva (US 2014/0314416).
Regarding claim 13, Boone in view of Lenormand teaches an apparatus in accordance with claim 12.
Although Lenormand teaches transmitting a plurality of subcarriers, Boone in view of Lenormand doesn’t explicitly teach wherein each of the first plurality of optical subcarriers is a Nyquist subcarrier.  
Vassilieva teaches the plurality of subcarriers are Nyquist subcarriers (Fig. 2 shows the Nyquist subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitted subcarriers taught by Boone in view of Lenormand and incorporate Nyquist subcarriers as taught by Vassilieva in order to provide a densely packed signal so as to treat the optical signals as one super-channel.
Regarding claim 14, Boone in view of Lenormand teaches an apparatus in accordance with claim 13.
Although Lenormand teaches transmitting a plurality of subcarriers, Boone in view of Lenormand doesn’t explicitly teach wherein each of the second plurality of optical subcarriers is a Nyquist subcarrier.  
Vassilieva teaches transmitting a plurality of subcarriers as Nyquist subcarriers (Fig. 2 shows the Nyquist subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitted subcarriers taught by Boone in view of Lenormand and incorporate Nyquist subcarriers as taught by Vassilieva in order to provide a densely packed signal so as to treat the optical signals as one super-channel.
Regarding claim 21, Boone in view of Lenormand teaches an apparatus in accordance with claim 20.
Although Lenormand teaches transmitting a plurality of subcarriers, Boone in view of Lenormand doesn’t explicitly teach wherein each of the third plurality of optical subcarriers is a Nyquist subcarrier.  
Vassilieva teaches transmitting a plurality of subcarriers as Nyquist subcarriers (Fig. 2 shows the Nyquist subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitted subcarriers taught by Boone in view of Lenormand and incorporate Nyquist subcarriers as taught by Vassilieva in order to provide a densely packed signal so as to treat the optical signals as one super-channel.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone (US 2004/0258415) in view of Lenormand (US 6545787) in view of Ito (US 2017/0272173).
Regarding claim 15, Boone in view of Lenormand teaches an apparatus in accordance with claim 12.
Although Boone in view of Lenormand teaches that each of the optical signals comprises a plurality of subcarriers, Boone in view of Lenormand doesn’t teach wherein the receiver includes: a laser operable to supply a local oscillator signal; and an optical hybrid circuit operable to receive the local oscillator signal and first and second polarization components of the each of the optical signals and supply a plurality of mixing products.  
Ito teaches wherein a receiver (Fig. 4B, receiver 350) includes: a laser operable to supply a local oscillator signal (Fig. 4B, laser 356); and an optical hybrid circuit (Fig. 4B, circuit 354) operable to receive the local oscillator signal and first and second polarization components of the received optical signals and supply a plurality of mixing products (paragraph [0051], The optical signal 320 passes through the PBS 352 to divide the optical signal 320 into the y-polarization portion 320a for input to the first OHC 354a and the x-polarization portion 320b for input to the second OHC 354b. In some examples, the OHCs 354 each include a 90 degree OHC having a two by two optical coupler with one arm of the couplers implementing a 90 degree phase delay function for extracting the in-phase signal (I) and the time-delayed (TD) quadrature signal (Q) of the optical signal 320 using interference 357 from the LO laser 356. The OHCs 354 provide the respective phase signals (I), (Q) to the one or more photo detectors 358 for conversion from the optical domain into the electronic domain).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Boone in view of Lenormand and incorporate the structure and functionality of the receiver taught by Ito since coherent reception allows for higher spectral efficiency and better receiver sensitivity when compared with a direct detection system.
Regarding claim 16, Boone in view of Lenormand in further view of Ito teaches an apparatus in accordance with claim 15, where Ito teaches further including photodiode circuitry operable to receive the plurality of mixing products and output first electrical signals based on the plurality of mixing products (Ito: Fig. 4B, photodetection circuitry 358; paragraph [0051], The OHCs 354 provide the respective phase signals (I), (Q) to the one or more photo detectors 358 for conversion from the optical domain into the electronic domain).  
Regarding claim 17, Boone in view of Lenormand in further view of Ito teaches an apparatus in accordance with claim 16, wherein Ito teaches further including transimpedance amplifier circuitry operable to provide second electrical signals based on the first electrical signals (Fig. 4B, using amplifier circuitry 360).  
Regarding claim 18, Boone in view of Lenormand in further view of Ito teaches an apparatus in accordance with claim 17, wherein Ito teaches further including analog-to-digital conversion circuitry operable to provide digital signals based on the second electrical signals (Fig. 4B, using A/D circuitry 362).  
Regarding claim 19, Boone in view of Lenormand in further view of Ito teaches an apparatus in accordance with claim 18, wherein Ito teaches further including a digital signal processor operable to output data based on the digital signals (Fig. 4B, using DSP 370).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637